HOUGH, Circuit Judge
(after stating the facts as above). Plaintiff’s position, as defined by pleading, is that the contract before us is one for 400 tons of paper, and every word in it unnecessary to express this thought is mere surplusage. Its position, as outlined by conduct, and never disavowed to our knowledge, is that it was entitled to take as much or as little as it wanted, and whenever it wanted, provided all was demanded within the year, and the total did not exceed 400 tons. But never has plaintiff asserted the writing to be no contract, or (as the phrase is commonly used) a void contract.
[1] The meaning of this written agreement is to be gathered from its simple words. No “secret intention can be imported into contracts whose terms and meanings are plain and unambiguous and do not express” such secret intent; it is only the intention of the parties which the contract itself expresses, that the courts may enforce. Cold Blast, etc., Co. v. Kansas City, etc., Co., 114 Fed. 80, 52 C. C. A. 25, 57 L. *905R. A. 696. We can give effect to the intention of the parties “only through the words they employ.” Woolsey v. Ryan, 59 Kan. 605, 54 Pac. 664. Nor does this document afford the slightest reason for invoking parol or other extraneous evidence for its explanation, interpretation, modification, or enlargement. Cf. Church v. Proctor, 66 Fed. 240, 13 C. C. A. 426.
[2] If the parties’ words mean that Publishing Company was expected to demand what paper it wanted, when and if it wanted the same, up to 400 tons in one year, the contract is open to the fundamental objection noted in Burgess, etc., Co. v. Broomfield, 180 Mass, at page 284, 62 N. E. 367:
“’'Alien tlie only consideration is one by way of mutual promises, if the plaintiff [vendee! is under no obligation in the matter, there is no consideration for the promise of defendant [vendor!, and his promise is nudum pactum.”
And the language of Crane v. Crane, 105 Fed. 869, 45 C. C. A. 96, is very apt, for where the so-called contract “leaves it practically optional with the purchaser to increase or diminish his orders with the rise or fall of prices, as may be most to his advantage and the corresponding disadvantage of the seller,” it is void for lack of mutuality.
Apart from all other considerations, the contract is not to be voided, except of necessity; “ut res magis valeat,” etc., is a good rule, even in respect of private writings. But the same rule works against plaintiff’s position as pleaded and avowed in argument; for if the agreement is merely for the sale of 400 tons of paper, why were so many words employed, which the parties must once have thought possessed of meaning, and why are they now to be cast aside ?
Yet this document is clearly either what plaintiff says it is, or it is a requirement contract. It is said that it cannot be the latter, because Publishing Company had never made rotogravures, and, as its press was not quite ready at date of contract, there was then no business in being, having any demand for which the paper would be a supply. This is refining too much on the phrase “requirements of a business.” Plaintiff had a business appropriate for rotogravure work, in the sense that such enterprise would be a legitimate natural department thereof. If a merchant long dealing in plain cottons concludes to stock also with colored cottons, he would be fully justified in contracting for his “requirements” in colors. His old business furnishes a measure or standard; and the same must be true in this business.
If, as was certainly then thought by its officers, plaintiff had a business with legitimate requirements, the words used plainly import a requirement contract, unless the words “estimated at 400 tons” have taken all meaning out of the rest of the document. It has not hitherto been necessary to consider this point in this circuit. The record in Munson v. Grimwood, 249 Fed. 722, 161 C. C. A. 632, only enabled us to point out that a contract might be for requirements when certain testimony excluded at trial was considered; and Manhattan, etc., Co. v. Richardson, etc., Co., 113 Fed. 923, 51 C. C. A. 553, was a plain requirement contract without estimated limit.
When by formal contract or a series of writings more than one measure of an amount or quantity is given, it is the duty of the court to *906ascertain, in Justice Holmes’ happy phrase, what is the “obviously dominant measure” to be applied in respect of such amount or quantity. Smoot v. United States, 237 U. S. 42, 35 Sup. Ct. 540, 59 L. Ed. 829. We think that this contract itself furnishes as the dominant measure the quantity Publishing Company’s rotogravure business needed during the contract year. That what was needed could not be exactfy defined at the year’s beginning is the very essence of a requirement contract.
[3] Nor does the insertion of an estimated total change, per se, the nature of the agreement. In Marx v. American, etc., Co., 169 Fed. 582, 95 C. C. A. 80, there was such a total more accurately stated than in the present instance, yet it was held that the vendee was entitled to his requirements, though they exceeded the estimate; while in Tancred v. Steel Co., 15 A. C. 125, the contract was for the steel required in the construction of a great bridge, whereof the “estimated quantity” was an exact number of tons, and it was held that the vendor had thereby secured the right to supply all the steel required for the bridge, though it turned out to be far more than the engineer’s estimate. See, also, for numerous citations, Loudenback, etc., Co. v. Tennessee, etc., Co., 121 Fed. 298, 58 C. C. A. 220, 61 L. R. A. 402. The agreement before us, not being void, is* a requirement contract, under which plaintiff in error received more than it was entitled to.
The judgment below was right, and is affirmed, with costs.